Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/383,128 has a total of 20 claims pending in the application; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.

INFORMATION CONCERNING IDS:
The information disclosure statements (IDS’) submitted on 07/22/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

INFORMATION CONCERNING CLAIMS:
Claim Interpretation
1.	Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US Patent 11,099,986 B2 (hereinafter the Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because there are the minor differences in use and rearrangement limitations in claims. For example, the independent claim 1 of the Patent refers to NVRAM while current Application refers to non-volatile memory, or the independent claim 8 of the Patent refers to data chunk while the independent claim 8 of the current application refers to LUN. However, one having ordinary in skill in art understand that both refers to a unit data. Therefore, the minor differences do not make the claims patentably distinct from each other   

3.	Claims of instant application (Application No. 17/383,128) is compared to claims of Patent No. 11,099,986 B2 in the following table:

US Patent Number 11,099,986
US Application Number 17/383,128
1. A method comprising: 

transferring contents of NVRAM to a solid-state memory, 
in response to detecting a power loss; and during the transferring, 
having each of a plurality of channels in parallel, 
reading one or more of a plurality of logical unit numbers (LUNs) each corresponding to a portion of the NVRAM, performing a first XOR operation with a first LUN and a second LUN by one channel and a second XOR operation with the second LUN and a third LUN by another channel, and writing results of the XOR operations to the solid-state memory.

2. The method of claim 1, further comprising: 
during the transferring, having each of the plurality of channels in parallel read the preceding LUN, 

so that, in total, the plurality of channels reads the NVRAM twice.
3. The method of claim 1, further comprising: 
assigning a subset of LUNs of the NVRAM to each of the plurality of channels.
1. A method comprising: 
transferring contents of a non-volatile memory to a solid-state memory, 
in response to detecting a power loss; and 









during the transferring, reading a plurality of channels in parallel, wherein each channel is assigned a logical unit numbers (LUN), performing an XOR of data of each LUN with data of a preceding LUN.

2. The method of claim 1, further comprising: 

during the transferring, having each of the plurality of channels in parallel read the preceding LUN, 
so that, in total, the plurality of channels reads the NVRAM twice.

2. The method of claim 1, further comprising: 
during the transferring, reading each of the plurality of channels in parallel includes reading the preceding LUN.

3. The method of claim 1, further comprising: 
assigning a subset of LUNs of the NVRAM to each of the plurality of channels.
3. The method of claim 1, further comprising: 
assigning a subset of LUNs of the NVRAM to each of the plurality of channels.


4. The method of claim 1, 
wherein having each of the plurality of channels in parallel write the results of the XOR to the solid-state memory comprises implementing a RAID 5 scheme on the plurality of LUNs.
4. The method of claim 1, 
wherein each of the plurality of channels in parallel write results of the XOR to the solid-state memory and a RAID 5 scheme is implemented on the plurality of LUNs.
5. The method of claim 1, further comprising: 

rebuilding the plurality of LUNs sequentially from either an initial LUN or backward from a final LUN.
5. The method of claim 1, further comprising: 
rebuilding the plurality of LUNs sequentially from either an initial LUN or backward from a final LUN.

6. The method of claim 1, wherein: having one of the plurality of channels 

write a first result of one of the operations XOR to the solid-state memory 

comprises having the one of the plurality of channels write the first LUN to the solid-state memory.
6. The method of claim 1, further comprising: 
writing results of the XOR operations to the solid-state memory.

7. The method of claim 1, further comprising: 

operating a state machine, in each of the plurality of channels, for the reading
 and the writing.
7. The method of claim 1, further comprising: 
operating a state machine, in each of the plurality of channels, for the reading.

8. A tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to: transfer contents of NVRAM to solid-state memory, in response to detecting power loss; and have each of a plurality of command slots, in parallel, during the transferring, reading one or more data chunks each corresponding to a portion of the NVRAM, perform operations including second data chunk XOR first data chunk by one command slot and third data chunk XOR the second data chunk by another command slot, and writing results of the operations to the solid-state memory.
8. A tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to: transfer contents of a non-volatile memory to a solid-state memory, in response to detecting a power loss; and 

during the transfer, reading a plurality of channels in parallel, wherein each channel is assigned a logical unit numbers (LUN), performing an XOR of data of each LUN with data of a preceding LUN.
9. The computer-readable media of claim 8, wherein the instructions are further to cause the processor to: 

have each of the plurality of command slots, in parallel, read the preceding data chunk, 

so that, in total, the plurality of command slots reads the NVRAM twice during the transferring.
9. The computer-readable media of claim 8, wherein the instructions are further to cause the processor to: 
during the transfer, reading each of the plurality of channels in parallel includes reading the preceding LUN.

10. The computer-readable media of claim 8, wherein the instructions are further to cause the processor to: 

assign a subset of data chunks of the NVRAM to each of the plurality of command slots.
10. The computer-readable media of claim 8, wherein the instructions are further to cause the processor to: 
assign a subset of data chunks of the non-volatile memory to each of the plurality of command slots.

11. The computer-readable media of claim 8, 

wherein to have each of the plurality of command slots in parallel write the results of the operations to the solid-state memory comprises implementing a RAID 5 scheme on the data chunks.
11. The computer-readable media of claim 8, 
wherein each of the plurality of channels in parallel write results of the XOR to the solid-state memory and a RAID 5 scheme is implemented on the plurality of LUNs.

12. The computer-readable media of claim 8, wherein the instructions are further to cause the processor to: 

rebuild data chunks of the NVRAM sequentially from either an initial data chunk or backward from a final data chunk.
12. The computer-readable media of claim 8, wherein the instructions are further to cause the processor to: 
rebuild data chunks of the non-volatile memory sequentially beginning from one of an initial data chunk or from a final data chunk.

13. The computer-readable media of claim 8, 

wherein the instructions are further to cause the processor to: operate a state machine in a thread, in each of the plurality of command slots, for the reading 
of the NVRAM and the writing to the solid-state memory.
13. The computer-readable media of claim 8, 
wherein the instructions are further to cause the processor to: operate a state machine, in each of the plurality of channels, for the reading.

14. A storage unit, comprising: non-volatile random-access memory (NVRAM); solid-state memory; and 
one or more processors or logic to: transferring contents of the NVRAM to the solid-state memory, responsive to detecting power loss; 
and for the transferring, operate a plurality of channels in parallel to each read one or more of a plurality of logical unit numbers (LUNs) each corresponding to a portion of the NVRAM, 
perform operations including second LUN XOR first LUN by one channel and third LUN XOR the second LUN by another channel, and write results of the operations to the solid-state memory.
14. A storage unit, comprising: non-volatile memory; solid-state memory; and 
one or more processors or logic to: transfer contents of a non-volatile memory to a solid-state memory, in response to detecting a power loss; 
and during the transfer, reading a plurality of channels in parallel, wherein each channel is assigned a logical unit numbers (LUN), 
performing an XOR of data of each LUN with data of a preceding LUN.

15. The storage unit of claim 14, 

wherein the one or more processors or logic are further to: have each of the plurality of channels read both a LUN and the preceding LUN 

for the operations, so that, in total, the plurality of channels reads the NVRAM twice during the transferring.
15. The storage unit of claim 14, 
wherein the one or more processors or logic are further to: during the transfer, reading each of the plurality of channels in parallel includes reading the preceding LUN.

16. The storage unit of claim 14, wherein the one or more processors or logic are further to: 

assign, to each of the plurality of channels, a subset of LUNs of the NVRAM.
16. The storage unit of claim 14, wherein the one or more processors or logic are further to: 
assign, to each of the plurality of channels, a subset of LUNs of the non-volatile memory.

17. The storage unit of claim 14, 

wherein having each of the plurality of channels in parallel write the results of the operations to the solid-state memory comprises implementing a RAID 5 scheme on the plurality of LUNs.
17. The storage unit of claim 14, 
wherein having each of the plurality of channels in parallel write the results of the operations to the solid-state memory comprises implementing a RAID 5 scheme on the plurality of LUNs.


18. The storage unit of claim 14, wherein the one or more processors or logic are further to: 
rebuild the plurality of LUNs from the solid-state memory, sequentially from either an initial LUN or backward from a final LUN, 
to restore the NVRAM.
18. The storage unit of claim 14, wherein the one or more processors or logic are further to: 
rebuild the plurality of LUNs from the solid-state memory, sequentially beginning from one of an initial LUN or backward from a final LUN.
19. The storage unit of claim 14, 

wherein: for the NVRAM dump, a first result of the operations comprises a first LUN XOR the parity value, which equals the first LUN, and a final result of the XOR comprises the parity value XOR a final LUN, which equals the final LUN.
19. The storage unit of claim 14, 
wherein a first result comprises a first LUN XOR the parity value, which equals the first LUN, and a final result of the XOR comprises the parity value XOR a final LUN, which equals the final LUN.

20. The storage unit of claim 14, further comprising: 

a plurality of state machines, wherein the one or more processors or logic are further to operate at least one of the plurality of state machines in each of the plurality of channels, for the transferring.
20. The storage unit of claim 14, further comprising: 
a plurality of state machines, wherein the one or more processors or logic are further to operate at least one of the plurality of state machines in each of the plurality of channels, for the transfer.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LEE “Lee” (US 2016/0196216 A1) in view of Suleiman “Suleiman” (US 2004/0181589 A1).

4. 	In regard to claim 1 Lee teaches: 
“A method (e.g., ¶ 0177, Fig. 10, log-structured RAID method by using NVRAM) comprising: transferring contents of a non-volatile memory to a solid-state memory, in response to detecting a power loss;” (e.g., ¶¶ 0063; 0095, Fig. 4, the NVRAM 1500 may be implemented according to a method of applying power to DRAM or SRAM,…when system power is cut off…thus data may be retained by moving data stored in the DRAM or SRAM to an SD which is a non-volatile storage space). 
“and during the transferring, reading a plurality of channels in parallel, performing an XOR of data of each LUN with data of a preceding LUN.” (e.g., ¶¶ 0165, 167, 169, 0185-0186, 196; Figs. 8, 10, 11A-11B, 13A-13B). Lee teaches that data is sequentially written in the stripe cache allocated in the NVRAM. When sufficient data is collected in the stripe cache, the data is read and the parity of data calculated and data and parity are written in unit pages in the same location of each of the plurality of SSD storage devices. The parity is calculated by performing XOR of data. NVRAM represents non-volatile memory recited in the claim. However, Lee does not appear to expressly teach while Suleiman discloses:
“wherein each channel is assigned a logical unit numbers (LUN),” (e.g., ¶ 0022, Fig. 3C; claim 10) assigning a storage virtual channel to a logical unit number (LUN).
Disclosures by Lee and Suleiman are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the Mapping Table Management Method and Associated Storage System taught by Lee to include the assigning a storage virtual channel to each LUN disclosed by Suleiman.
The motivation for including the assigning a storage virtual channel (SVC) to each LUN as taught by paragraph [0011] of Suleiman is ensure that each client continuously receives differentiated, adequate, and protected access to the shared storage resource.
Therefore, it would have been obvious to combine teaching of Suleiman with Lee to obtain the invention as specified in the claim.
5. 	In regard to claim 8 Lee teaches:  
“A tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor (e.g., ¶ 0314), cause the processor to: transfer contents of a non-volatile memory to a solid-state memory, in response to detecting a power loss;” (e.g., ¶¶ 0063; 0095, Fig. 4, the NVRAM 1500 may be implemented according to a method of applying power to DRAM or SRAM,…when system power is cut off…thus data may be retained by moving data stored in the DRAM or SRAM to an SD which is a non-volatile storage space). 
“and during the transfer, reading a plurality of channels in parallel, performing an XOR of data of each LUN with data of a preceding LUN.” (e.g., ¶¶ 0165, 167, 169, 0185-0186, 196; Figs. 8, 10, 11A-11B, 13A-13B). Lee teaches that data is sequentially written in the stripe cache allocated in the NVRAM. When sufficient data is collected in the stripe cache, the data is read and the parity of data calculated and data and parity are written in unit pages in the same location of each of the plurality of SSD storage devices. The parity is calculated by performing XOR of data. However, Lee does not appear to expressly teach while Suleiman discloses:
“wherein each channel is assigned a logical unit numbers (LUN),” (e.g., ¶ 0022, Fig. 3C; claim 10) assigning a storage virtual channel to a logical unit number (LUN). The motivation for combining is based on the same rational presented for rejection the independent claim 1.
6. 	In regard to claim 14 Lee teaches:  
“A storage unit (e.g., ¶ 0138, the storage system 2000B of FIG. 4), comprising: non-volatile memory;” (e.g., ¶ 0139, NVRAM 103 in Fig. 4) 
“solid-state memory;” (e.g., ¶ 0139, solid state drives (SSDs)).
“and one or more processors or logic to: transfer contents of a non-volatile memory to a solid-state memory, in response to detecting a power loss;” (e.g., ¶ 0063; ¶ 0095, Fig. 4, the NVRAM 1500 may be implemented according to a method of applying power to DRAM or SRAM,…when system power is cut off…thus data may be retained by moving data stored in the DRAM or SRAM to an SD which is a non-volatile storage space). 
“and during the transfer, reading a plurality of channels in parallel, wherein each channel is assigned a logical unit numbers (LUN), performing an XOR of data of each LUN with data of a preceding LUN.” (e.g., ¶¶ 0165, 167, 169, 0185-0186, 196; Figs. 8, 10, 11A-11B, 13A-13B). Lee teaches that data is sequentially written in the stripe cache allocated in the NVRAM. When sufficient data is collected in the stripe cache, the data is read and the parity of data calculated and data and parity are written in unit pages in the same location of each of the plurality of SSD storage devices. The parity is calculated by performing XOR of data. However, Lee does not appear to expressly teach while Suleiman discloses:
“wherein each channel is assigned a logical unit numbers (LUN),” (e.g., ¶ 0022, Fig. 3C; claim 10) assigning a storage virtual channel to a logical unit number (LUN). The motivation for combining is based on the same rational presented for rejection the independent claim 1.
7.    In regard to claims 2, 9, and 15, taking claim 2 as exemplary, Lee teaches: 
“during the transferring, reading each of the plurality of channels in parallel includes reading the preceding LUN.” (e.g., ¶¶ 0185-0186; Figs. 11A-11B). Lee teaches the full stripe of data (e.g., including data and parity) stored in the NVARM transferred (e.g., written) to SSD RAID. It comprises reading stripe data and parity, thus Lee inherently reading NVRAM twice (e.g., data and parity).
6.    	In regard to claim 3, 10, and 16, taking claim 3 as exemplary, Lee further teaches: 
“assigning a subset of LUNs of the NVRAM to each of the plurality of channels.” (e.g., ¶¶ 0185-0186; Figs. 11A-11B). Fig. 11A shows that data is written to stripe cache 1500-2. Fig. 11B shows that data from the stripe cache is written to the plurality of SSD devices in unit of stripes (e.g., blocks or chunks) at one time.
7.    	In regard to claim 4, 11, and 17, taking claim 4, as exemplary, Lee further teaches: 
“wherein each of the plurality of channels in parallel write results of the XOR to the solid-state memory and a RAID 5 scheme is implemented on the plurality of LUNs.” (e.g., ¶¶ 0166-0167, 0310; Figs. 8 and 33). Lee does not expressly teach RAID 5 but teaches, as shown in Fig. 8, there are for SSD storage devices (e.g., SSD1300-1 to SSD1300-4). One of the 4 SSDs stores parity data. For example, SSD1300-4 stores parity P1-3 for data D1-D3. If one of data, let’s say data D2 is lost, D1, D3, and P1_3 may be XORed to recover or restore data D2. Therefore, Lee inherently teaches RAID 5.
7.    	In regard to claims 6 and 19, taking claim 19, as exemplary, Lee further teaches:
 “wherein a first result comprises a first LUN XOR the parity value, which equals the first LUN, and a final result of the XOR comprises the parity value XOR a final LUN, which equals the final LUN.” (e.g., ¶ 0186, Fig. 11B, the parity information is stored in the N-th SSD 1300-N). Fig. 11B shows a full stripe (e.g., LUNs) is written to SSD 1300-1 to SSD-1300-N. The SSD 1300-1 to SSD 1300-(N-1) comprise data and SSD 1300-N comprises parity.


Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Suleiman as applied to claims 5, 12, and 18 above, and further in view of Atkisson et al. “Atkisson” (US 2012/0239860 A1).

9.    	In regard to claim 5, 12, and 18 Lee in view of Suleiman teach all limitations recited in claims 1, 8, and 14 but do not expressly teach while Atkisson discloses:
“rebuilding the plurality of LUNs sequentially from either an initial LUN or backward from a final LUN.” (e.g., ¶¶ 0165, 0183) reconstructing metadata and other data in volatile memory from data stored in sequential, log-based format in non-volatile memory.
Disclosures by Lee, Suleiman, and Atkisson are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the Mapping Table Management Method and Associated Storage System taught by Lee to include assigning an SVC to each LUN taught by Suleiman; furthermore, to include the reconstructing data in volatile memory from data stored in the non-volatile memory disclosed by Atkisson.
The motivation for including the assigning a storage virtual channel (SVC) to each LUN as taught by paragraph [0011] of Suleiman is ensure that each client continuously receives differentiated, adequate, and protected access to the shared storage resource; furthermore, the motivation for including the reconstructing data as taught by paragraph [0004] of Atkisson is to better manage data stored on a cache and/or solid-state storage device following improper device shutdowns.
Therefore, it would have been obvious to combine teachings of Suleiman and Atkisson with Lee to obtain the invention as specified in the claim.

Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Suleiman as applied to claims 5, 12, and 18 above, and further in view of Kannan et al. “Kannan” (US 2018/0024830 A1).

10.    In regard to claims 7, 13 and 20, taking claim 13 as exemplary, Lee in view of Suleiman discloses all limitations recited in claims 1, 8, and 14 but do not expressly teach while Kannan discloses:
“operating a state machine, in each of the plurality of channels, for the reading.” (e.g., ¶¶ 0056-0057; Fig. 7) providing a state machine with each channel of a plurality channels, wherein state machines issue read or write commands to NAND Flash memory devices.
Disclosures by Lee, Suleiman, and Kannan are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the Mapping Table Management Method and Associated Storage System taught by Lee to include the assigning an SVC to each LUN taught by Suleiman; furthermore, to include the state machine associate with each channel disclosed by Kannan.
The motivation for including the assigning a storage virtual channel (SVC) to each LUN as taught by paragraph [0011] of Suleiman is ensure that each client continuously receives differentiated, adequate, and protected access to the shared storage resource; furthermore, the motivation for including the state machine with channel as taught by paragraph [0002] of Kannan is non-disruptive upgrade of a storage system.
Therefore, it would have been obvious to combine teachings of Kannan and Suleiman with Lee to obtain the invention as specified in the claim.

Conclusion
The prior art made of record and not relied upon are as follows:
1.	 Krishnamachari et al. (US 20170097873 A1).
2.	 Malwankar et al. (US 10289507 B1).
3.	 Friedman et al. (US 9529542 B2).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASHEM FARROKH/Primary Examiner, Art Unit 2131                                                                                                                                                                                                        
July 30, 2022